Title: From Thomas Jefferson to Henry Remsen, 18 March 1792
From: Jefferson, Thomas
To: Remsen, Henry


          
            Dear Sir
            Philadelphia Mar. 18. 1792.
          
          I have duly recieved yours of the 16th. inst. and sincerely condole with you on the great loss you have sustained. Experience, however, in the same bitter school has taught me that it is not condoleance, but time and silence alone which can heal those wounds. I beg you not to hasten your return to this place earlier than your own feelings and the affairs of your family may dictate, as we can get along with the business of the office.—I inclose you the order from Mr. Randolph, and will thank you for particular attention to the box of books, as there are among them some antient volumes of manuscript records and papers which exist no where else, and are of great consequence. I also trouble you with the dispatches for Mr. Short, put under cover to the Van Staphorsts into whose hands I wish the Captain would deliver them himself. I am with great esteem Dr. Sir Your sincere friend & servt.,
          
            Th: Jefferson
          
        